      Case 4:20-cv-00670 Document 17 Filed on 05/26/20 in TXSD Page 1 of 2



                                         IN THE
                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 JOHNNY BINDER, JERRY ESKRIDGE,                    §
 STEPHEN JAMES, DAJUAN JONES,                      §                CA No. 4:20-cv-670
 STUART SAWYER, RICKY TILLMAN,                     §
 RANDALL RIVAS, KENDALL                            §
 SALTER, MICHAEL ORTIZ, LUIS                       §                JURY DEMANDED
 RAMIREZ, MICHAEL TOMPKINS,                        §
 CHRISTOPHER JONES, LARRY                          §
 STEWART, ALBERT GALVAN, SHELL                     §
 MOREHOUSE, AND CHAD                               §
 CAKEBREAD                                         §
                                                   §
         Plaintiffs,                               §
 v.                                                §
                                                   §
 PEVETOR COMPANIES, LTD d/b/a                      §
 BRAKE CHECK,                                      §
      Defendant.                                   §

                       PLAINTIFFS’ MOTION FOR THE ENTRY OF AN
                         ORDER OF DISMISSAL WITH PREJUDICE

       TO THE HONORABLE CHIEF JUDGE OF THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF TEXAS:

       COME NOW Plaintiffs, Johnny Binder, Jerry Eskridge, Stephen James, Dajuan Jones,

Stuart Sawyer, Ricky Tillman, Randall Rivas, Kendall Salter, Michael Ortiz, Michael Tompkins,

Larry Stewart and Albert Galvan (“Plaintiffs”) moving for the entry of an Order dismissing this

case with prejudice, showing as follows:

       Prior to the need for Defendant to enter an appearance in this case, the parties have come

to an agreement resulting in the resolution of all claims pending before the Court in this suit.

Consequently, the Plaintiffs move for the entry of an Order from this Court dismissing this case

with prejudice to the Plaintiffs’ right to refile their claims, each party bearing their own costs. The
     Case 4:20-cv-00670 Document 17 Filed on 05/26/20 in TXSD Page 2 of 2



undersigned counsel represents to the Court that the consent of each plaintiff to the relief being

requested has been secured.


                                                            Respectfully Submitted,


                                                            /s/ Gregg M. Rosenberg
                                                            Gregg M. Rosenberg
                                                            USDC SD/TX No. 7325
                                                            Texas State Bar ID 17268750
                                                            gregg@rosenberglaw.com
                                                            Tracey D. Lewis
                                                            USDC SD/TX No. 212007
                                                            Texas State Bar ID 24090230
                                                            tracey@rosenberglaw.com
                                                            ROSENBERG & SPROVACH
                                                            3518 Travis Street, Suite 200
                                                            Houston, Texas 77002
                                                            (713) 960-8300
                                                            (713) 621-6670 (Facsimile)
                                                            Attorney-in-Charge for Plaintiff
OF COUNSEL:
ROSENBERG & SPROVACH                                        ATTORNEYS FOR PLAINTIFFS



                                CERTIFICATE OF SERVICE

      I hereby certify that I served a copy of this document to all known parties by means of the
ECF electronic filing system on May 26, 2020, in accordance with the Federal Rules of Civil
Procedure.

                                                                   /s/ Gregg M. Rosenberg
                                                                   Gregg M. Rosenberg
